Citation Nr: 0125687	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-20 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
August 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied service connection for PTSD.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD, based on her reports 
of an in-service sexual assault.  

2.  She is not a credible witness as to the claimed in-
service stressors.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(c), 3.304(f) (2001); 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
became law, Pub. L. No. 106-475 (2000) (VCAA) (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West Supp. 2001)), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims finally 
denied during the period from July 14, 1999 to November 9, 
2000.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
VCAA, and concludes that the RO substantially complied with 
these requirements.  A significant body of evidence was 
developed, and the RO statements and supplemental statements 
of the case clarified what evidence would be required to 
establish entitlement to service connection for PTSD.  The 
veteran and her representative responded to the RO 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) (where 
appellant raises an argument or asserts the applicability of 
a law or Court analysis, it is unlikely that the appellant 
could be prejudiced if the Board proceeds to decision on the 
matter raised).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  In this case, as 
detailed below, no such examination is necessary because the 
requirement for credible supporting evidence of the claimed 
PTSD stressors has not been met.  See 38 C.F.R. § 3.304(f).  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, that the veteran will 
not be prejudiced by proceeding to a decision on the basis of 
the evidence currently of record, and that a remand on the 
issues being finally adjudicated would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

VA has recently issued final regulations to implement VCAA.  
See Duty to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), not applicable in this case, the 
changes "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.  Thus, the Board's conclusion that the RO has 
satisfied VCAA's requirements applies equally to the new 
regulations.

Establishing service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with DSM-IV; 
a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's testimony alone may establish the stressors 
occurrence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b).  The veteran has not 
claimed, and there is no evidence, that she ever served in 
combat.

The medical and administrative evidence in the claims file 
indicates that the veteran denied any prior depression or 
"nervous trouble" on a medical history she provided prior 
to entry on active duty in September 1975, and no psychiatric 
condition was detected on examination.  She completed basic 
training at Lackland Air Force Base (AFB), and thereafter 
reported to Keesler AFB for training as an electronics 
warfare systems specialist in December 1975.  In early July 
1976, she was seen by an Air Force clinical social worker 
complaining of trouble in her second marriage, which she 
stated was of 12 months duration (although a Mississippi 
district court divorce decree dated in July 1976 indicates 
that the marriage occurred in late May 1976).  She reported 
that she had been "totally depressed" all her life, with a 
history of suicide gestures at 13 and 15 years of age (slit 
wrists and aspirin overdose).  She stated that she had used 
marijuana regularly since age 15, and had infrequently used 
other drugs as well.  She reported having seen a psychiatrist 
for a period of 5 months at age 15-16 for depression.  She 
advised that she also had heard whispering voices in her 
house when she was younger.  The treating clinician diagnosed 
emotionally unstable personality with borderline features, 
but doubted that clinical depression was present.  He 
recommended that she be disqualified for a security clearance 
due to her drug use and emotionally unstable personality.  As 
a result of this recommendation, her security clearance was 
terminated, she was disenrolled from her training course, and 
administrative separation was begun later that month.

After her release from active duty, the veteran was 
apparently involved in two severe motor vehicle accidents (in 
1979 and 1983).  In May 1980, her mother wrote a letter to 
the Los Angeles RO indicating that, in addition to her 
injuries, the veteran was addicted to drugs as the result of 
her private hospital treatment.

The current claim for PTSD as a result of an alleged in-
service event was filed in 
February 1994.  In the claim, the veteran described her 
stressor as "sexual harassment," providing no other 
details.  The claim also indicated that she had been married 
and divorced on four occasions, the most recent having ended 
in 1985 (this is inconsistent with a declaration of marital 
status submitted by the veteran in January 1986, reporting 
that she was then married for the third time).  A stressor 
statement received from the veteran in March 1995 alleges, in 
essence, that in early- to mid-1976, while at Keesler AFB, 
several traumatic sexual assaults occurred.  The first was a 
reported sexual assault by other female servicemembers whose 
identity she did not know in a car on the way to a beach.  
(This is the sole report of this claimed stressor, and it 
does not form all or a portion of the basis for any recorded 
diagnosis of PTSD.)  The second assault reportedly took place 
in the barracks after she and a roommate were discovered to 
be in possession of marijuana by a military policeman (MP).  
The MP allegedly forced her to perform sexual acts with him 
and a dog in exchange for not reporting the drug discovery.  
The statement indicates that she then "agreed to let him 
pick me up" the following week and was taken off base to a 
house where similar acts took place.  She stated that she did 
not report these events to anyone for fear of losing her 
security clearance.  

On November 1993 VA clinical evaluation, the veteran reported 
being intoxicated during both post-service automobile 
accidents.  Although she denied being a driver, she stated 
that she was charged with and plead guilty to aggravated 
manslaughter following the latter accident, and was 
imprisoned for 11 months.  She reported multiple suicide 
attempts and mutilative behavior.  In her history she 
reported drug and alcohol use as a pre-teen, although she 
denied regular drug use until about age 20.  She reported 
using 34 different drugs since age 20, which she related to 
attempts to alleviate her chronic pain.  She also reported 
numerous arrests for theft, escape, manslaughter and 
impersonation, although she admitted to convictions only for 
manslaughter and impersonation.  She reported that her 
impersonation arrest and conviction was the result of a 
scheme in which she assisted a friend seek revenge on his 
wife by using her credit cards to "ruin her credit."  She 
also reported having engaged in prostitution and cashed other 
people's checks to support herself and her drug habit.  She 
reported having been married four times.  She stated that she 
was married two separate times while on active duty, once for 
24 hours and once for two weeks.  (This is inconsistent with 
information contained both in her original claim for service 
connection and in two divorce decrees provided to VA in 
connection with a 1977 request for educational benefits.)  
She reported that the motivation for these two marriages was 
to be able to move off the base to which she was assigned.  
As to her military service, she stated that she had a "top 
secret" security clearance and was responsible for "black 
boxes" that counteracted missiles.  She reported that she 
did not feel emotionally stable enough to handle the job and 
was discharged honorably as no other suitable job was 
available.  (There was no mention of any in-service sexual 
harassment or assault, although she did report that her 
younger brother asked to have sex with her at a time when he 
was 17 and she was 23.)  

At the November 1993 VA clinical evaluation, the veteran 
reported several bizarre experiences in childhood, including 
watching an "energy ball" float across the air, being 
picked up by something that she could not see, and "laying 
hands" on a quadriplegic and then watching him move.  She 
stated that her most recent unusual experience was in 1984 
when "she watched her leg grow a half inch while in 
church."  A Minnesota Multiphasic Personality Inventory 
(MMPI) test was administered, which was assessed as valid.  
It indicated the veteran had difficulty with rules, 
regulations and authority figures, and disregarded the 
consequences of her actions, engaging in thrill-seeking 
behavior with aggressive tendencies.  When in trouble, she 
was assessed as likely to use defense mechanisms such as 
denial, externalization and acting out.  The Axis I diagnosis 
was Polysubstance Dependence, and the Axis II diagnoses was 
Borderline Personality Disorder with anti-social personality 
features, rule out Attention Deficit Disorder (by history).

In February 1994, the veteran was admitted to the Boise VA 
Medical Center (MC) for a work-up of liver disease and to 
obtain a neuropsychiatric evaluation.  During this admission, 
she reported a long history of substance abuse, "mostly 
speed," and she reported multiple traumatic experiences in 
the nature of sexual molestation, especially while in 
service.  She stated that this made her feel unclean, and 
that she had distressing intrusive thoughts of these 
experiences from time to time.  She also revealed that she 
was on probation for impersonation of another and fraud.  The 
examiner reported that he was "entertaining" a diagnosis of 
PTSD based on these reports, but the veteran requested to be 
discharged to return home.

Treatment reports from the veteran's private psychiatrist, 
dated from February through June 1994 indicates she 
complained of having PTSD due to experiences in the Air Force 
on her first visit to his office.  He indicated he was not 
sure that a PTSD diagnosis was appropriate.  She reported 
having been hospitalized in a VA facility for six months, 
beginning with three weeks in a "locked" psychiatric unit 
(there is no indication in the VA treatment reports or 
veteran's statements to VA that any such treatment occurred).  
She again reported having been in significant legal trouble, 
involving prostitution and having "worked with" the Hell's 
Angels to get "medication" (i.e., speed).  She reported one 
suicide attempt and several gestures, and indicated that she 
had been both physically and sexually abused as an adult.  
The psychiatrist's Axis I diagnoses in February 1994 were 
Attention Deficit Hyperactivity Disorder (ADHD), rule out 
major depression, rule out bipolar disorder and rule out 
antisocial personality disorder.  

A report received from the veteran's private psychologist in 
March 1994 offered Axis I diagnoses of ADHD, conduct 
disorder, rule out bipolar disorder and rule out organic 
personality syndrome.  She was reported to have a long 
history of drug abuse and extremely poor judgment, with great 
difficulty organizing her thoughts, possibly due to the head 
injuries received in the two prior automobile accidents.  It 
was stated that she should not be doing anything in which 
there was not a wide margin for error.  

In early August 1994, the RO received a letter from a social 
worker at the Vet Center in Salt Lake City, who stated that 
the veteran was being treated for PTSD at that facility, 
which was attributed to an in-service sexual assault and rape 
which she had reported.  The social worker expressed his 
opinion that the veteran's report of the rape was true.  He 
also conveyed her statement that she neither reported the 
assault at the time it occurred nor discussed it with other 
servicemembers for fear of damage to her career.  

Later in August 1994, the veteran was admitted to the Salt 
Lake City VAMC following a suicide attempt.  She indicated 
that she had recently broken up with a boyfriend, and gave a 
"very chaotic" history which included reports of being 
molested at age 6, an attempted molestation by a cousin at 
age 10, and molestation by her father at age 16.  She 
reported being given LSD at age 8, beginning to use speed at 
age 18, and stated she was heavily involved in drugs by age 
20.  She stated that she joined the military at age 22 (her 
DD 214 indicates she began active duty two days before her 
20th birthday), was sexually assaulted in service, and began 
heroin use at that time.  (Her service medical record 
indicates that she was administratively screened for illegal 
drug use through urinalysis in April 1976, but that the only 
drug found was Phenobarbital, which was determined to be 
present due to a bona fide medical use.)  She repeated prior 
reports of having been involved in criminal activity to 
support a drug habit after service.  While hospitalized, she 
was assaultive to staff and very threatening and belligerent, 
behaved erratically, including urinating and defecating on 
bedsheets and floor, then blaming the staff for it.  Later 
during her hospitalization, she became involved in an 
"inappropriate" way with another male patient.  Throughout 
the hospitalization, her language toward staff continued to 
be profane and abusive and her conduct reportedly worsened, 
rather than improving.  She was discharged irregularly after 
further physical contact with the male patient and other 
refusals to follow rules and staff direction.  Her discharge 
Axis I diagnoses were history of amphetamine dependence and 
abuse, history of polysubstance abuse and nicotine 
dependence; her Axis II diagnosis was personality disorder, 
Cluster B, borderline traits with suicidal ideation and 
assaultive behavior.  

On August 1996 VA medical examination, the veteran 
essentially denied any pre-service sexual abuse "in direct 
contrast" to the history given during her August 1994 
hospitalization.  She confirmed suffering from ADHD, but 
reported an otherwise unremarkable, though unhappy, 
childhood.  She denied pre-service alcohol or drug abuse, but 
she admitted two isolated instances.  She stated that she 
joined the Air Force to get away from "dope," but reported 
that she started using marijuana in the service.  She also 
repeated her report of sexual assault by an MP and his guard 
dog.  The examiner reported that PTSD could not be ruled out, 
due to the veteran's score on a psychological test for PTSD; 
however, she did not include PTSD as a diagnosis, observing 
that "there are many other symptoms reported that may also 
be impacting on this Veteran's post military adjustment."  
The diagnoses were substance abuse in partial remission on 
Axis I and antisocial traits on Axis II.  Axis IV stressors 
included moderate to severe social impairment, interpersonal 
impairment and financial problems. 

In February 2000, a private psychologist reported that the 
veteran had first been seen in August 1999 for treatment of 
PTSD and bipolar disorder.  The PTSD was described as the 
result of a traumatic incident which occurred in service, and 
the diagnoses were PTSD, bipolar disorder, and ADHD.  

Evidence corroborating the existence of a stressor need not 
be limited to that which is available in service department 
records.  See Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994).  A previous U.S. Court of Appeals for Veterans Claims 
(Court) decision pertaining to corroboration of stressors 
related to a sexual assault contains a factual situation 
broadly similar to that under consideration by the Board in 
this case.  In YR v. West, 11 Vet. App. 393 (1998), the 
appellant served for more than three years in the U.S. Air 
Force, but did not complete her enlistment.  More than 20 
years after her separation from active duty, YR advised a VA 
doctor that she had been raped in service, but she had never 
reported it.  The doctor diagnosed PTSD which seemed related 
to difficulties she had in service.  Thereafter, additional 
diagnoses of PTSD related to in-service sexual assault 
followed.  Id. at 395.  In addition the evidence included 
YR's sister's report that she had seen her two days after the 
assault, had observed bruises, abrasions, swollen lips and 
other injuries, and had been told by YR of the sexual 
assault.  YR was also placed under hypnosis, where she 
reportedly relieved the event.  Id. at 396.  A Board decision 
found that this evidence did not establish that an in-service 
assault had occurred and denied service connection for PTSD.  
It based this finding, in part, on the absence of any mention 
of sexual assault in either service or post-service medical 
records.  However, the Board did not discuss the weight and 
credibility of YR's sister's testimony and "entirely failed 
to consider" the hypnosis evidence.  Id. at 398.  
Accordingly, the Court found that the Board had not provided 
adequate reasons and bases for its decision, frustrating 
judicial review.  In its remand to the Board, the Court 
advised that the portions of VA's Manual M21-1 cited above 
provided "guidance on the types of evidence that may serve 
as 'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Id. at 399.

The appeal presently before the Board differs substantially 
from YR, in that there are no other witnesses who claim to 
have heard the veteran describe an in-service personal 
assault at any near-contemporaneous time either before or 
after her release from active duty, and there is no 
putatively scientific evidence, such as hypnosis, sought to 
be offered as an objective validation of the veteran's later 
statements regarding the claimed assault.  Moreover, although 
a VA social worker expressed an opinion that her reports of 
an in-service sexual assault were true, "credible supporting 
evidence" of an in-service stressor cannot consist solely of 
after-the-fact reports by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 
9 Vet. App. 389, 395-6 (1996).  

The Board must therefore focus on the credibility and 
reliability of the veteran's testimony itself, and on whether 
any of the behavior exhibited by the veteran in service may 
reasonably be accepted as corroboration of her claims, made 
long after service, that she was sexually assaulted while on 
active duty in the Air Force.

A review of the histories offered to medical care providers 
over the years shows them to be inconsistent and unreliable, 
not just with respect to the reported sexual assault, but 
with respect to other aspects of her life as well.  She has 
provided differing stories about her pre-service family 
environment and drug use, the number and dates of her 
marriages, her in-service drug use (or lack thereof), her 
post-service work history and criminal record and her post-
service medical treatment.  Her observed behavior at VA 
facilities has been characterized as erratic, and she has 
been described as an unreliable historian.  Moreover, she 
admittedly has criminal convictions for impersonation of 
another and fraud, i.e., a history of making false statements 
for personal gain.  Given this background, the veteran's 
statements with respect to her service connection claim have 
no inherent credibility, and the Board gives them no 
probative weight as a consequence.  

The Board has also carefully reviewed the record for possible 
external indices of in-service sexual abuse, such as those 
discussed in YR supra, or the M21-1.  There was, e.g., no 
apparent unauthorized absence or disciplinary action taken 
during her period at Keesler AFB, and the class record and 
test results from her electronic warfare systems specialist 
course shows no apparent academic difficulty.  The veteran's 
statement that she was unwilling to report her experience 
with the MP for fear that her drug possession would result in 
her disenrollment from school and loss of her security 
clearance is internally inconsistent, because she did report 
drug use in her July 1976 consultation with a military health 
care provider, which drug use formed a partial basis for his 
recommendation that her clearance be revoked.  At this point, 
the reason given for refusing to report the alleged incident 
should no longer have served as a deterrent.  The veteran 
indicated in an April 1996 letter that she did not report the 
alleged incident to anyone until 1993 because it was 
"mortifying and humiliating."  This appears entirely 
inconsistent with her willingness to discuss her involvement 
in prostitution with a VA psychologist in November 1993, 
while not disclosing the alleged in-service assault.  

The veteran has been unwilling or unable, following requests 
by the RO, to provide any additional detail which would 
permit attempted verification.  Absent assistance from the 
veteran in obtaining these details, the Board finds no 
further duty to attempt corroboration.  As the Court has 
noted, "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, [s]he cannot passively wait for it 
in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In view of all the factors discussed above, the Board finds 
that the veteran's testimony is not reliable, and of little 
evidentiary weight.  In the absence of any credible 
supporting evidence that the claimed in-service stressors 
actually occurred, service connection for a psychiatric 
disorder claimed as PTSD must be denied.  38 C.F.R. 
§ 3.304(f).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 66 Fed. Reg. 45,620, 
45,630. (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.102); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

